Citation Nr: 1515843	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-20 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of left foot callus.

2.  Entitlement to a rating in excess of 10 percent for residuals of right foot callus on the sole.

3.  Entitlement to a compensable rating for residuals of tinea pedis.

4.  Entitlement to an effective date earlier than April 25, 2012, for service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and October 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 10 percent rating for left foot callus, a 10 percent rating for right foot callus, and a 0 percent rating for tinea pedis, and granted service connection for sleep apnea and assigned a 50 percent rating, effective April 25, 2012, respectively.

The Board acknowledges that while only the matters of increased ratings for left foot callus and right foot callus were certified to the Board, the Board has expanded the issues on appeal to also include the matter of an increased rating for tinea pedis.  The Board notes that a December 2011 rating decision adjudicated the matters of increased ratings for left foot callus, right foot callus, and tinea pedis and the Veteran disagreed with this decision.  While a statement of the case only adjudicated the matters of left and right foot callus, there is no indication that the Veteran has limited his appeal.  Accordingly, the issues have been recharacterized to also reflect the matter of an increased rating for tinea pedis. 

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In April 2012, the Veteran suggested that the previous VA examiner did not accurately evaluate his feet and that his feet have continued to worsen.  He was last examined by VA to assess his feet in May 2011.  Since then, a July 2014 treatment record notes that the Veteran reported bilateral feet pain and burning in his feet at night.  Considering the Veteran's allegations of possible worsening and the treatment records showing continued complaints, and the length of the intervening period, the Board finds that another examination to assess the current severity of his feet is necessary.

Further, an October 2013 rating decision granted service connection for sleep apnea and assigned a 50 percent evaluation, effective April 25, 2012.  Correspondence from the Veteran received in March 2014 expresses disagreement with the effective date of this award.  The AOJ has not issued a SOC in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for the disabilities at issue since May 2013.  After securing the necessary release, obtain these records.  

2.  After completion of directive #1, schedule the Veteran for an appropriate examination to determine the current severity of his left foot callus, right foot callus, and tinea pedis.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the callouses and tinea pedis.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

3.  After completion of directives #1 - 2, review the record and readjudicate the claims for increased ratings on appeal.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

4.  Regarding the matter of the effective date for sleep apnea, review the determination and if it remains denied, issue an appropriate statement of the case.  The Veteran and his representative should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, this matter should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


